DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 10/25/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1, 3-5, 12-13, 17-19, 21-28 are currently pending.
4.	Claims 1 and 13 are currently amended.  Claims 3-5, 12, 17-18, 21-28 are previously presented.
5.	Claim 19 is original.  Claims 2, 6-11, 14-16, 20 and 29-30 are cancelled.

Response to Arguments
                                           Response: 35 U.S.C.  § 112
6.    Examiner Response:
Applicant’s arguments, see page 8, filed 10/25/21, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1, 3-5, 12-13, 17-19 and 21-28 has been withdrawn. 

                                           Response: 35 U.S.C.  § 103
7.    Applicants argue:
	“The Office also asserts that paragraphs [0024]-[0026] and [0029]-[0032] of Forsberg disclose the feature of “detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is within a pre-determined distance from the second reference pressure value.” However, as noted above, Forsberg does not address the use of an approached limit value 
[0028] The method further comprises the step of basing the analysis of the shape of the pressure curve on the further realization that the pressure of a non-leaking fuel tank 2 will fall with a second degree polynomial shaped pressure curve over time (e.g. the dashed curve of figure 2) as compared to a pressure curve over time of a leaking fuel tank 2 which will have a third degree polynomial shape (e.g. the dot-dashed curve of figure 2).

As noted in paragraph [0028] of Forsberg, the analysis taught therein analyzes the shape of the
pressure curve to determine whether there is a leak, and in particular, analyzes whether the shape
of the pressure curve has a second degree polynomial shape (no leak) or has a third degree
polynomial shape (leak). Paragraphs [0029]-[0032] of Forsberg merely outline one embodiment
as to how the shape of the pressure curve 1s analyzed to detect a leak. The determination of whether the shape of the pressure curve has a second or third degree polynomial shape to detect a leak does not suggest the determination of an approached limit value, let alone comparing such a value to a reference value and determining if there is a leak of the approached limit value is within a predetermined distance of the reference value. Takahata and Siddiqui do not cure the defects of Forsberg, and as such, Takahata in view of Siddiqui and further in view Forsberg does not teach or suggest the feature of “detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is within a pre-determined distance from the second reference pressure value, wherein the pre-determined distance is dependent upon a characteristic of the fuel tank system” of claim 1 or the similar feature of claim 13.” (Remarks: pages 11-12)


8.    Examiner Response:
The examiner respectfully disagrees.  The phrase “second reference pressure value” is not defined within the claim.  In paragraphs [0024] – [0026], paragraph [0029] – [0032] and Fig. 2 of the Forsberg reference, there are pressure curves that show when there is a leak or non-leak within the fuel tank.  The curves show the pressure differences of a period of time (t1 to t2).  The pressure curves of leaking, non-leaking and a sealed fuel tank are compared to the atmospheric pressure.  The examiner considers the atmospheric pressure (atm) to be the second reference pressure value, since the pressure curves of leaking, non-leaking and a sealed fuel tank are compared to the atmospheric pressure.  Also, in paragraph [0025] of the specification, it states that an example of a second reference pressure can be atmospheric pressure.   Further, the examiner considers the full line curve shown in Fig. 2 of the Forsberg reference to be the approached limit value, since this line curve demonstrates that the pressure is constant (steady state) not only between times t1 and t2, but also after time t2.  With the applicant’s arguments and the recent amendment, the approached limit value represents a steady state pressure. Further, the claim language states that the pre-determined distance is dependent upon a characteristic of the fuel tank system.  The examiner considers the pre-determined distance to be difference between the constant pressure and the atmospheric pressure (atm) that is shown in Fig. 2 of the Forsberg reference, since the constant pressure is based on the fuel tank being sealed.  The examiner also notes that the term “characteristic” is not defined within the claim.  The examiner considers the sealed fuel tank to be the characteristic of the fuel tank system, since the pressure is constant as a result of the fuel tank being sealed.



9.    Applicants argue:
“The Office further asserts that paragraphs [0081] and [0084] of Siddiqui disclose the setting of the first reference value to a new value at the end of the predetermined time out period. However, no such suggestion is made by Siddiqui. Indeed paragraphs [0081] and [0084] of Siddiqui recite
[0081] At 412, method 400 includes determining if a pressure and/or time threshold
is reached. In some examples, the fuel pump may be run for a predetermined period
of time, e.g., a time which may result in filling the bladder in the accumulator to a
known volume or pressure. Thus the duration that the pump is run may be based
on a pumping rate of the pump and a volume of the accumulator. For example by
using an initial pressure reading when the pump starts (or immediately before the
pump starts), then filling the accumulator with a known volume (by running the
pump for a predetermined period of time, for example), an expected pressure
decrease may be calculated (e.g., based on the ideal gas law). This expected
pressure decrease may be temperature dependent as well.
[0084] At 414, method 400 includes stopping the fuel pump once the pressure
and/or time threshold is reached. As described above, leak diagnosis may then be
performed based on the pressure, temperature, and or time data as described
above. If a leak is detected in the fuel tank, a flag may be stored in the memory
component, and sent to an onboard diagnostic system to alert a vehicle operator of
the leak, for example.

Paragraph [0084] of Siddiqui merely acknowledges that the pump may be stopped once a time
threshold is reached and that diagnosis for leak detection can then begin. However, disclosing that the diagnosis for leak detection begins after a time threshold is reached does not suggest that a previously established reference value is then replaced with a new value, let alone that the new
value is the pressure in the tank at the moment that the time threshold is reached.” (Remarks: pages 12-13)



10.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the claim language states that a new value is set at the end of the predetermined time out period.  The pressure at the time of the threshold does not have the same pressure value as the initial pressure.  When determining whether there’s a leak, the pressure of the fuel tank is being used.  The examiner considers the pressure of the fuel tank when the pump is stopped after a predetermined time period to be the new value of the first reference pressure that is made into the initial pressure, since the determination of whether there is a leak is using the pressure of the fuel tank when the pump has been switched off, see paragraph [0081], paragraph [0084] and Fig. 4 of the Siddiqui reference. 

11.    Examiner Response:
The Applicant’s arguments on pages 10-11 with respect to the limitation of claim 11 that
states “determining an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure, the approached limit value representing a steady state pressure of the fuel tank system after the time interval has elapsed” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 12-13, 17-19 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (U.S. Patent 5,542,397) in view of Siddiqui (U.S. PGPub 2011/0139130) in further view of online reference Thermal-Fluid Analysis of the Fill and Drain Operations of a Cryogenic Fuel Tank, written by Stephens et al. in further view of Forsberg (EP 2 333 290).

Examiner’s note: Regarding the phrase “first reference pressure value”, the examiner considers the predetermined value P1 to be the first reference pressure value, since it is a value that is used in the determination of whether there is a leak in the fuel tank, see Col. 10 lines 1-6, “If the flowpath pressure P does not, etc.” of the Takahata et al. reference. 
Regarding the limitation of claim 1 that states “determining a pressure difference between subsequent pressures in the fuel tank system and the first reference pressure value”, the examiner considers DP1 and DP2 as being the subsequent pressures, since these are pressures used in determining whether there’s a leak in the fuel tank.  The first pressure DP1 representing a positive pressure higher than the predetermined value P1 as a function of time is shown in Fig. 4.  Also, when the by-pass valve 14 is closed, the flowpath pressure at a predetermined time t2 is 2, see Col. 10 lines 1-12, “If the flowpath pressure P does not, etc.” and Fig. 4 of the Takahata et al. reference.
Regarding the limitation of claim 1 that states “setting a second reference pressure value”, the examiner notes that the phrase “second reference pressure value” is not defined within the claims.  Therefore, the examiner considers any pressure such as the predetermined value P1 or the return to the atmospheric pressure in the leaked flowpath, could be selectively set as the second reference pressure value, see Col. 1 lines 46-51, “If there is a leaky part, etc.” and Col. 10 lines 1-6, “If the flowpath pressure P does not, etc.” of the Takahata et al. reference.
Regarding the limitation of claim 1 that states “in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switching off a pump generating the initial pressure in the fuel tank system”, the examiner considers a subsequent measurement to be the obtain pressure value, since the subsequent measurements are measurements of the pressure after the initial pressure is measured, see paragraph [0078] and paragraph [0082] of the Siddiqui reference. 
Regarding the limitation of claim 1 that states “and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switching off a pump generating the initial pressure in the fuel tank system and (2) setting a new value for the first reference pressure value to be the obtained pressure value, due to the initial pressure generated in the fuel tank system, obtained at the end of the predetermined time out period”, the examiner considers the pressure of the fuel tank when the pump is stopped after a predetermined time period to be the new value of the first reference pressure that is made into the initial pressure, since the 
Regarding the limitation of claim 1 that states “determining an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure, the approached limit value representing a steady state pressure of the fuel tank system after the time interval has elapsed”, the examiner considers the approached limit value to be the prescribed pressure difference between the vessel pressure and the pressurant source, since the pressurant flow rate was maintained at a constant pressure as the liquid level dropped during each time step, see Pg. 6, Pressure Vessel Drain Simulation With Heat Using NONEQDRN, 1st paragraph, “The NONEQDRN model was designed, etc.” of the Stephens et al. reference.
Regarding the limitation of claim 1 that states “determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage”, the examiner notes that the pressure curve from the non-leaking and leaking fuel tank are analyzed using the Least Squares method, which is a method of fitting data.  This demonstrates that a linearity metric that represents a degree of fit of the pressure differences for a linear and non-linear data model is being taught, since there is a comparison in the pressure difference of the obtained pressure curve and the second order polynomial curve. The results of the comparison determines whether there is a leak is detected, see paragraphs [0029] – [0032] of the Forsberg reference.
1 and t2.  In paragraph [0028] of the Forsberg reference, the pressure curve from t1 to t2 is fitted using the Least Squares method, where a third degree polynomial shape of the curve (dot-dashed) is shown in Fig. 2.  This demonstrates that a linearity metric that represents a degree of fit of determined pressure difference is determined, since the linear curve (line curve that remains at a heightened level between times t1 and t2) and the non-linear curve (dot-dashed curve) are being compared to the dashed curve during the t1 and t2 time slots to analyze the pressure of the fuel tank, see paragraphs [0027] – [0028] and Fig. 2 of the Forsberg reference.
Regarding the limitation of claim 1 that states “and detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is within a pre-determined distance from the second reference pressure value, wherein the pre-determined distance is dependent upon a characteristic of the fuel tank system”, the examiner notes that the phrase “second reference pressure value” is not defined within the claim.  Within the Forsberg reference, there are pressure curves that show when there is a leak or non-leak within the fuel tank.  The curves show the pressure differences of a period of time (t1 to t2).  The pressure curves of leaking, non-leaking and a sealed fuel tank are compared to the atmospheric pressure.  The examiner considers the atmospheric pressure (atm) to be the second reference pressure value, since the pressure curves of leaking, non-leaking and a sealed fuel tank are compared to the atmospheric pressure. Also, in paragraph [0025] of the specification, it states that an example of a second reference pressure can 1 and t2, but also after time t2.  Further, the examiner considers the pre-determined distance to be difference between the constant pressure and the atmospheric pressure (atm) that is shown in Fig. 2 of the Forsberg reference, since the constant pressure is based on the fuel tank being sealed.  The examiner also notes that the term “characteristic” is not defined within the claim.  The examiner considers the sealed fuel tank to be the characteristic of the fuel tank system, since the pressure is constant as a result of the fuel tank being sealed, see paragraphs [0024] – [0026], paragraph [0029] – [0032] and Fig. 2 of the Forsberg reference.

With respect to claim 1, Takahata et al. discloses “A method for detecting a leakage in a fuel tank system” as [Takahata et al. (Col. 10 lines 1-13, “If the flowpath pressure P does not, etc.”)];
“setting a first reference pressure value” as [Takahata et al. (Col. 10 lines 1-6, “If the flowpath pressure P does not, etc.”)] Examiner’s interpretation: The Examiner considers the predetermined value P1 to be the first reference pressure value, since it is a value that is used in the determination of whether there is a leak in the fuel tank;
“generating an initial pressure in the fuel tank system” as [Takahata et al. (Col. 10 lines 50-59, “The flowrate pressure P is stored as, etc.”)];
“determining a pressure difference between subsequent pressures in the fuel tank system and the first reference pressure value” as [Takahata et al. (Col. 10 lines 1-12, “If the flowpath pressure P does not, etc.”, Fig. 4)] Examiner’s interpretation: The first pressure DP1 1 as a function of time is shown in Fig. 4.  Also, when the by-pass valve 14 is closed, the flowpath pressure at a predetermined time t2 is sampled as a second pressure DP2.  The examiner considers DP1 and DP2 as being the subsequent pressures, since these are pressures used in determining whether there’s a leak in the fuel tank;
“setting a second reference pressure value” as [Takahata et al. (Col. 1 lines 46-51, “If there is a leaky part, etc.”, Col. 10 lines 1-6, “If the flowpath pressure P does not, etc.”)] Examiner’s interpretation: The Examiner notes that the phrase “second reference pressure value” is not defined within the claims.  Therefore, the Examiner considers any pressure such as the predetermined value P1 or the return to the atmospheric pressure in the leaked flowpath, could be selectively set as the second reference pressure value;
“setting a reference time interval” as [Takahata et al. (Col. 10 lines 13-17, “The by-pass valve 14 is then closed, etc.”)] Examiner’s interpretation: The flowpath pressure is at a second predetermined time t2;
While Takahata et al. generating an initial pressure in a fuel tank system, Takahata et al. does not explicitly disclose “in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switching off a pump generating the initial pressure in the fuel tank system; and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switching off a pump generating the initial pressure in the fuel tank system and (2) setting a new value for the first reference pressure 
Siddiqui discloses “in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switching off a pump generating the initial pressure in the fuel tank system” as [Siddiqui (paragraph [0078], paragraph [0082])] Examiner’s interpretation: The examiner considers a subsequent measurement to be the obtain pressure value, since the subsequent measurements are measurements of the pressure after the initial pressure is measured;
“and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switching off a pump generating the initial pressure in the fuel tank system and (2) setting a new value for the first reference pressure value to be the obtained pressure value, due to the initial pressure generated in the fuel tank system, obtained at the end of the predetermined time out period”  as [Siddiqui (paragraph [0081], paragraph [0084], Fig. 4)] Examiner’s interpretation:  The examiner considers the pressure of the fuel tank when the pump is stopped after a predetermined time period to be the new value of the first reference pressure that is made into the initial pressure, since the determination of whether there is a leak is using the pressure of the fuel tank when the pump has been switched off;
Takahata et al. and Siddiqui are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel tank.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al. of detecting whether fuel is 
The motivation for doing so would have been because Siddiqui teaches that by performing leak testing on fuel system components in hybrid vehicles with a fuel vapor retaining device coupled to a fuel tank, the ability to accurately and sufficiently test for a leak in a fuel tank can be accomplished (Siddiqui (paragraph [0007] – [0008]).
While the combination of Takahata et al. and Siddiqui teaches determining an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure, Takahata et al. and Siddiqui do not explicitly disclose “determining an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure, the approached limit value representing a steady state pressure of the fuel tank system after the time interval has elapsed”
st paragraph, “The NONEQDRN model was designed, etc.”)] Examiner’s interpretation: The examiner considers the approached limit value to be the prescribed pressure difference between the vessel pressure and the pressurant source, since the pressurant flow rate was maintained at a constant pressure as the liquid level dropped during each time step;
Takahata et al., Siddiqui and Stephens et al. are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel tank.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al. and Siddiqui of determining an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure by incorporating determining an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure, the approached limit value representing a steady state pressure of the fuel tank system after the time interval has elapsed as taught by Stephens et al. for the purpose of testing and analyzing the behavior of reusable fuel tank structures subjected to cryogenic fuels and aerodynamic heating.
The motivation for doing so would have been because Stephens et al. teaches that by using numerical models to test and analyze the behavior of reusable fuel tank structures subjected to cryogenic fuels and aerodynamic heating, the ability to predict the behavior of the 
While the combination of Takahata et al., Siddiqui and Stephens et al. teaches determining a pressure difference between an initial pressure in a fuel tank system and a first reference pressure value where a linear curve and a non-linear curve are compared to each other, Takahata et al., Siddiqui and Roland do not explicitly disclose “determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage, the linearity metric quantifying a degree of non-linearity of the determined pressure differences as a function of time; and detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is within a pre-determined distance from the second reference pressure value, wherein the pre-determined distance is dependent upon a characteristic of the fuel tank system”
Forsberg discloses “determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage” as [Forsberg (paragraph [0029] – [0032])] Examiner’s interpretation: The pressure curve from the non-leaking and leaking fuel tank are analyzed using the Least Squares method, which is a method of fitting data.  This demonstrates that a linearity metric that represents a degree of fit of the pressure differences for a 
“the linearity metric quantifying a degree of non-linearity of the determined pressure differences as a function of time” as [Forsberg (paragraph [0027] – [0028], Fig. 2)] Examiner’s interpretation: As shown in paragraph [0027] and Fig. 2 of the Forsberg reference, the full line curve (linear) and dot-dashed curve (non-linear) are compared to the dashed line curve during the times of t1 and t2.  In paragraph [0028] of the Forsberg reference, the pressure curve from t1 to t2 is fitted using the Least Squares method, where a third degree polynomial shape of the curve (dot-dashed) is shown in Fig. 2.  This demonstrates that a linearity metric that represents a degree of fit of determined pressure difference is determined, since the linear curve (line curve that remains at a heightened level between times t1 and t2) and the non-linear curve (dot-dashed curve) are being compared to the dashed curve during the t1 and t2 time slots to analyze the pressure of the fuel tank;
“and detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is within a pre-determined distance from the second reference pressure value, wherein the pre-determined distance is dependent upon a characteristic of the fuel tank system” as [Forsberg (paragraph [0024] –[0026], paragraph [0029] – [0032])] Examiner’s interpretation: The examiner notes that the phrase “second reference pressure value” is not defined within the claim. There are pressure curves that show when there is a leak or non-leak within the fuel tank.  The curves show the pressure differences of a period of time (t1 to t2).  The pressure curves of leaking, non-leaking and a sealed fuel tank are compared to the atmospheric pressure.  The 1 and t2, but also after time t2.  Also, the examiner considers the pre-determined distance to be difference between the constant pressure and the atmospheric pressure (atm) that is shown in Fig. 2 of the Forsberg reference, since the constant pressure is based on the fuel tank being sealed.  The examiner also notes that the term “characteristic” is not defined within the claim.  The examiner considers the sealed fuel tank to be the characteristic of the fuel tank system, since the pressure is constant as a result of the fuel tank being sealed;
Takahata et al., Siddiqui, Stephens et al. and Forsberg are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel tank.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al., Siddiqui and Stephens et al. of determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage, the linearity metric quantifying a degree of non-linearity of the determined pressure differences as a function of time; and detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is within a pre-determined distance from 
The motivation for doing so would have been because Forsberg teaches that by taking into consideration the weather conditions in measuring and logging the pressure in a fuel tank over a period of time, the ability to detect whether there is a leak within the fuel tank can be accomplished more efficiently (Forsberg paragraph [0009], paragraph [0025]).

With respect to claim 3, the combination of Takahata et al., Siddiqui, Stephens et al. and Forsberg discloses the method of claim 1 above, and Takahata et al. further discloses “generating an initial pressure in the fuel tank system which is higher than the second reference pressure.” as [Takahata et al. Col. 10 lines 1-20, “If the flowpath pressure P does not rise, etc.”P)] Examiner’s interpretation: When there is a conclusion that the fuel tank has no leak, the by-pass valve is closed and the flowpath pressure after closing the by-pass valve is sampled as being the second pressure DP2 at a predetermined time t2.

With respect to claim 4, the combination Takahata et al., Siddiqui, Stephens et al. and Forsberg discloses the method of claim 1 above, and Takahata et al. further discloses “generating an initial pressure in the fuel tank system which is lower than the second reference pressure.” as [Takahata et al. Col. 10 lines 55-67, “If the pressure differential P0-P between, etc.”)] Examiner’s interpretation: The negative pressure is greater than the predetermined value P1.

With respect to claim 5, the combination of Takahata et al., Siddiqui, Stephens et al. and Forsberg discloses the method of claim 1 above, and Takahata et al. further discloses “repeatedly measuring a pressure in the fuel tank system, and comparing said measured pressure to the first reference pressure in order to determine the pressure difference, as well as repeatedly storing the determined pressure difference together with a corresponding measurement time.” as [Takahata et al. Col. 10 lines 7-35, “If on the other hand the flowpath, etc.”, Fig. 4)] Examiner’s interpretation: In Fig. 4 of the Takahata et al. reference, curves representing pressure difference are shown and displayed for at least predetermined time t1 and predetermined time t2;

With respect to claim 12, the combination of Takahata et al., Siddiqui, Stephens et al. and Forsberg discloses the method of claim 1 above, and Forsberg further discloses “verifying the integrity of the fuel tank system if either the determined approached limit value is not within the pre-determined distance from the second reference pressure or if the determined linearity metric indicates that the monitored pressure differences resemble a linear function of time as opposed to a non-linear function of time.” as [Forsberg (paragraph [0025] –[0026], paragraph [0028], Fig. 2)] Examiner’s interpretation: The pressure curve for non-leaking is not a non-linear function of time which verified the integrity of a fuel tank system; 

Examiner’s note: Regarding the limitation of claim 13 that states “indicating whether the determined pressure differences are generally a linear function of time as opposed to a non-linear function of time”, the examiner notes that the Takahata et al. reference teaches two possible results within a predetermined time t2 include a linear curve indicated with “WITHOUT LEAK” and a non-linear curve indicated with “WITH LEAK”, see Col. 9 lines 27-29, “The by-
Regarding the limitation of claim 13 that states “in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switch off a pump generating the initial pressure in the fuel tank system”, the examiner considers a subsequent measurement to be the obtain pressure value, since the subsequent measurements are measurements of the pressure after the initial pressure is measured, see paragraph [0078] and paragraph [0082] of the Siddiqui reference.
Regarding the limitation of claim 13 that states “and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switch off a pump generating the initial pressure in the fuel tank system and (2) set a new value for the first reference pressure value to be the obtained pressure value, due to the initial pressure generated in the fuel tank system, obtained at the end of the predetermined time out period”, the examiner considers the pressure of the fuel tank when the pump is stopped after a predetermined time period to be the new value of the first reference pressure that is made into the initial pressure, since the determination of whether there is a leak is using the pressure of the fuel tank when the pump has been switched off, see paragraph [0081], paragraph [0084] and Fig. 4 of the Siddiqui reference.
Regarding the limitation of claim 13 that states “wherein the control unit is adapted to determine an approached limit value of the determined pressure differences, the approached limit value representing a steady state pressure of the fuel tank system after a reference time interval has elapsed since a generation of the initial pressure in the fuel tank system, signified by no st paragraph, “The NONEQDRN model was designed, etc.” of the Stephens et al. reference. 
Regarding the limitation of claim 13 that states “wherein the control unit is adapted to determine a linearity metric, the linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage”, the examiner notes the pressure curve from the non-leaking and leaking fuel tank are analyzed using the Least Squares method, which is a method of fitting data.  This demonstrates that a linearity metric that represents a degree of fit of the pressure differences for a linear and non-linear data model is being taught, since there is a comparison in the pressure difference of the obtained pressure curve and the second order polynomial curve. The results of the comparison determines whether there is a leak is detected, see paragraphs [0029] – [0032] of the Forsberg reference.
Regarding the limitation of claim 13 that states “and wherein the control unit is adapted to detect a fuel leakage if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is within a pre-determined distance from a second reference pressure, wherein the predetermined distance is dependent upon a characteristic of the fuel tank system”, the examiner notes that the phrase “second reference pressure value” is not defined within the claim. There are pressure curves that show when there is a leak or non-leak within the fuel tank.  The curves show the pressure differences 1 to t2).  The pressure curves of leaking, non-leaking and a sealed fuel tank are compared to the atmospheric pressure.  The examiner considers the atmospheric pressure (atm) to be the second reference pressure value, since the pressure curves of leaking, non-leaking and a sealed fuel tank are compared to the atmospheric pressure.  Also, in paragraph [0025] of the specification, it states that an example of a second reference pressure can be atmospheric pressure.  Further, the examiner considers the full line curve shown in Fig. 2 of the Forsberg reference to be the approached limit value, since this line curve demonstrates that the pressure is constant (steady state) not only between times t1 and t2, but also after time t2.  Also, the examiner considers the pre-determined distance to be difference between the constant pressure and the atmospheric pressure (atm) that is shown in Fig. 2 of the Forsberg reference, since the constant pressure is based on the fuel tank being sealed.  The examiner also notes that the term “characteristic” is not defined within the claim.  The examiner considers the sealed fuel tank to be the characteristic of the fuel tank system, since the pressure is constant as a result of the fuel tank being sealed;

With respect to claim 13, Takahata et al. discloses “A leakage detection system for detecting a leakage in a fuel tank system” as [Takahata et al. (Col. 2 lines 36-56, “In order to achieve the above objects, etc.”)];
“a control unit comprising processing circuitry and a memory” as [Takahata et al. (Col. 9 lines 30-33, “The control unit 21 comprises a microprocessor, etc.”)];
“the control unit configured to determine pressure differences subsequent pressures in the fuel tank system and the first reference pressure overtime” as [Takahata et al. (Col. 9 lines 27-29, “The by-pass valve 14 is opened, etc.”, Col. 10 lines 7-12, “If on the other hand the flowpath Examiner’s interpretation: The first pressure DP1 representing a positive pressure higher than the predetermined value P1 as a function of time is shown in Fig. 4.  Also, when the by-pass valve 14 is closed, the flowpath pressure at a predetermined time t2 is sampled as a second pressure DP2;
“and indicating whether the determined pressure differences are generally a linear function of time as opposed to a non-linear function of time” as [Takahata et al. (Col. 10 lines 7-17, “If on the other hand the flowpath, etc.”, Fig. 4)] Examiner’s interpretation: Two possible results within a predetermined time t2 include a linear curve indicated with “WITHOUT LEAK” and a non-linear curve indicated with “WITH LEAK”;
While Takahata et al. teaches generating an initial pressure in a fuel tank system, Takahata et al. does not explicitly disclose “in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switch off a pump generating the initial pressure in the fuel tank system; and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switch off a pump generating the initial pressure in the fuel tank system and (2) set a new value for the first reference pressure value to be the obtained pressure value, due to the initial pressure generated in the fuel tank system, obtained at the end of the predetermined time out period”
Siddiqui discloses “in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switch off a pump generating the initial pressure in the fuel tank system” as [Siddiqui (paragraph [0078], paragraph Examiner’s interpretation: The examiner considers a subsequent measurement to be the obtain pressure value, since the subsequent measurements are measurements of the pressure after the initial pressure is measured;
“and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switch off a pump generating the initial pressure in the fuel tank system and (2) set a new value for the first reference pressure value to be the obtained pressure value, due to the initial pressure generated in the fuel tank system, obtained at the end of the predetermined time out period”  as [Siddiqui (paragraph [0081], paragraph [0084], Fig. 4)] Examiner’s interpretation:  The examiner considers the pressure of the fuel tank when the pump is stopped after a predetermined time period to be the new value of the first reference pressure that is made into the initial pressure, since the determination of whether there is a leak is using the pressure of the fuel tank when the pump has been switched off;
Takahata et al. and Siddiqui are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel tank.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al. of detecting whether fuel is leaking from a vaporized fuel treatment mechanism into the atmosphere by incorporating in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switch off a pump generating the initial pressure in the fuel tank system; and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined 
The motivation for doing so would have been because Siddiqui teaches that by performing leak testing on fuel system components in hybrid vehicles with a fuel vapor retaining device coupled to a fuel tank, the ability to accurately and sufficiently test for a leak in a fuel tank can be accomplished (Siddiqui (paragraph [0007] – [0008]).
While the combination of Takahata et al. and Siddiqui teaches determining an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure, Takahata et al. and Siddiqui do not explicitly disclose “wherein the control unit is adapted to determine an approached limit value of the determined pressure differences, the approached limit value representing a steady state pressure of the fuel tank system after a reference time interval has elapsed since a generation of the initial pressure in the fuel tank system, signified by no significant pressure change over time”
Stephens et al. discloses “wherein the control unit is adapted to determine an approached limit value of the determined pressure differences, the approached limit value representing a steady state pressure of the fuel tank system after a reference time interval has elapsed since a generation of the initial pressure in the fuel tank system, signified by no significant pressure change over time” as [Stephens et al. (Pg. 6, Pressure Vessel Drain Simulation With Heat Using NONEQDRN, 1st paragraph, “The NONEQDRN model was designed, etc.”)] Examiner’s interpretation: The examiner considers the approached limit value to be the prescribed pressure 
Takahata et al., Siddiqui and Stephens et al. are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel tank.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al. and Siddiqui of determining an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure by incorporating wherein the control unit is adapted to determine an approached limit value of the determined pressure differences, the approached limit value representing a steady state pressure of the fuel tank system after a reference time interval has elapsed since a generation of the initial pressure in the fuel tank system, signified by no significant pressure change over time as taught by Stephens et al. for the purpose of testing and analyzing the behavior of reusable fuel tank structures subjected to cryogenic fuels and aerodynamic heating.
The motivation for doing so would have been because Stephens et al. teaches that by using numerical models to test and analyze the behavior of reusable fuel tank structures subjected to cryogenic fuels and aerodynamic heating, the ability to predict the behavior of the Generic Research Cryogenic Tank during testing and define the requirements for the Generic Research Cryogenic Tank support systems such as vent, drain pressurization and instrumentation systems can be accomplished (Stephens et al. (Pg. 1, Abstract).
While the combination of Takahata et al., Siddiqui and Stephens et al. teaches determining a pressure difference between an initial pressure in a fuel tank system and a first reference pressure value where a linear curve and a non-linear curve are compared to each other, 
Forsberg discloses “wherein the control unit is adapted to determine a linearity metric, the linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage” as [Forsberg (paragraph [0029] – [0032])] Examiner’s interpretation: The pressure curve from the non-leaking and leaking fuel tank are analyzed using the Least Squares method, which is a method of fitting data.  This demonstrates that a linearity metric that represents a degree of fit of the pressure differences for a linear and non-linear data model is being taught, since there is a comparison in the pressure difference of the obtained pressure curve and the second order polynomial curve. The results of the comparison determines whether there is a leak is detected;
“and wherein the control unit is adapted to detect a fuel leakage if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is within a pre-determined distance from a second reference pressure, Examiner’s interpretation: The examiner notes that the phrase “second reference pressure value” is not defined within the claim. There are pressure curves that show when there is a leak or non-leak within the fuel tank.  The curves show the pressure differences of a period of time (t1 to t2).  The pressure curves of leaking, non-leaking and a sealed fuel tank are compared to the atmospheric pressure.  The examiner considers the atmospheric pressure (atm) to be the second reference pressure value, since the pressure curves of leaking, non-leaking and a sealed fuel tank are compared to the atmospheric pressure.  Also, in paragraph [0025] of the specification, it states that an example of a second reference pressure can be atmospheric pressure.  Further, the examiner considers the full line curve shown in Fig. 2 of the Forsberg reference to be the approached limit value, since this line curve demonstrates that the pressure is constant (steady state) not only between times t1 and t2, but also after time t2.  Also, the examiner considers the pre-determined distance to be difference between the constant pressure and the atmospheric pressure (atm) that is shown in Fig. 2 of the Forsberg reference, since the constant pressure is based on the fuel tank being sealed.  The examiner also notes that the term “characteristic” is not defined within the claim.  The examiner considers the sealed fuel tank to be the characteristic of the fuel tank system, since the pressure is constant as a result of the fuel tank being sealed;
Takahata et al., Siddiqui, Stephens et al. Forsberg are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel tank.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al., Siddiqui and Stephens et al. of determining a pressure difference between an initial pressure in a fuel tank system and a first 
The motivation for doing so would have been because Forsberg teaches that by taking into consideration the weather conditions in measuring and logging the pressure in a fuel tank over a period of time, the ability to detect whether there is a leak within the fuel tank can be accomplished more efficiently (Forsberg paragraph [0009], paragraph [0025]).

With respect to claim 17, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the system of claim 13 above, and Takahata et al. further discloses “detect a fuel leakage if the determined approached limit value of the determined pressure differences is within a first pre-determined distance from the second reference pressure and the determined linearity metric indicates a non-linear change in the determined pressure difference over time as opposed to a linear change in the determined pressure differences over time.” as [Takahata et al. (Col. 10 lines 1-35, “If the flowpath pressure P, etc.”, Fig. 4)] Examiner’s interpretation: The Examiner notes that the phrases “pre-determined distance” and “the second reference pressure” 1.  With the “pre-determined distance” not being defined, the pre-determined distance can be very large such that the approached limit value is within the pre-determined distance from any selectively set second reference pressure;

With respect to claim 18, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the system of claim 13 above, and Forsberg further discloses “verify the integrity of the fuel tank system if either the determined approached limit value of the determined pressure differences is not within a first pre-determined distance from the second reference pressure or if the determined linearity metric indicates a linear change in the determined pressure differences over time as opposed to a non-linear change in the determined pressure differences over time” as [Forsberg (paragraph [0025] –[0026], paragraph [0028], Fig. 2)] Examiner’s interpretation: The pressure curve for non-leaking is not a non-linear function of time which verified the integrity of a fuel tank system;

With respect to claim 19, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the system of claim 13 above, and Takahata et al. further discloses “ a sensor configured to measure a pressure in the fuel tank system” as [Takahata et al. Col. 9 64-67, “One second after closing, etc.”)];
“and a device configured to generate a pressure in the fuel tank system.” as [Takahata et al. Col. 9 64-67, “One second after closing, etc.”)] Examiner’s interpretation: The by-pass 

With respect to claim 21, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the method of claim 1 above, and Forsberg further discloses “wherein determining a linearity metric comprises fitting the non-linear data model to the determined pressure difference and also evaluating a resemblance between the fitted non-linear data model and the determined pressure differences, thus determining the non-linearity of the determined pressure differences as a function of time.” as [Forsberg (paragraph [0029])] Examiner’s interpretation: The pressure curve from the first predetermined time t1 to the second predetermined time t2 is fitted into a second order polynomial.  The second order polynomial is a non-linear model;

With respect to claim 22, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the system of claim 13 above, and Forsberg further discloses “adjust the parameters of the non-linear data model to fit the determined pressure difference” as [Forsberg (paragraph [0029])] Examiner’s interpretation: The pressure curve from the first predetermined time t1 to the second predetermined time t2 is fitted into a second order polynomial, where three coefficients θ1, θ2 and θ3 are given according to p(t) = θ1xt2 + θ2xt + θ3, where p(t) is the pressure at time t;
“determine the linearity metric by calculating the difference between the determined pressure difference and the adjusted non-linear data model” as [Forsberg (paragraph [0028])] Examiner’s interpretation: The best fit, between modeled and observed data, in the least-
“and determine the approached limit value by extrapolation of the adjusted non-linear data model.” as [Forsberg (paragraph [0029])] Examiner’s interpretation: Any pressure where p(t > t2) would be an approached limit value by extrapolation of the adjusted data model, since the pressure at t2 is lower than the pressure at t;

With respect to claim 23, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the method of claim 21 above, and Forsberg further discloses “fitting the linear data model to the determined pressure differences” as [Forsberg (paragraph [0025], Fig. 2)] Examiner’s interpretation: The pressure remains at a heightened level between times t1 and t2.
“and selecting a linear data model or a non-linear data model which shows the closest resemblance to the determined pressure difference, thus quantifying the nonlinearity of the determined pressure differences as a function of time.” as [Forsberg (paragraph [0025], Fig. 2)] Examiner’s interpretation: Basing the analysis of the shape of the pressure curve on the realization that the pressure of a non-leaking fuel tank 2 will fall with a differently shaped pressure curve over time as compared to the pressure curve over time of a leaking fuel tank 2;

With respect to claim 24, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the system of claim 22 above, and Forsberg further discloses “wherein the nonlinear data model is either of an exponential model of pressure P(t) over time t, which kt + Ct + B, or an affine polynomial model of a pre-determined degree, which polynomial model comprises parameters describing coefficients of the polynomial function.” as [Forsberg (paragraph [0029])] Examiner’s interpretation: The pressure curve from the first predetermined time t1 to the second predetermined time t2 is fitted into a second order polynomial, where three coefficients θ1, θ2 and θ3 are given according to p(t) = θ1xt2 + θ2xt + θ3, where p(t) is the pressure at time t;

With respect to claim 25, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the system of claim 22 above, and Forsberg further discloses “adjust parameters of the non-linear data model to minimize a least-squares objective function, and to determine the linearity metric by a residual least-squares error of an adjusted non-linear model with respect to the determined pressure differences.” as [Forsberg (paragraph [0028])] Examiner’s interpretation: The best fit, between modeled and observed data, in the least-squares sense is that instance of the model for which the sum of squared residuals has its least value, where a residual is the difference between an observed value and the value given by the model;

With respect to claim 26, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the method of claim 23 above, and Forsberg further discloses “wherein the linear or non-linear data model is fitted to a subset of the determined pressure differences, selected by use of a time window of pre-determined start and end instants.” as [Forsberg (paragraph [0029])];

With respect to claim 27, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the method of claim 23 above, and Forsberg further discloses “wherein the non-linear model is either of an exponential model of pressure P(t) over time t, which exponential model comprises parameters A, B, C and k, according to P(t) = Ae*kt + Ct + B, or an affine polynomial model of a pre-determined degree, which polynomial model comprises parameters describing coefficients of the polynomial function.” as [Forsberg (paragraph [0029])] Examiner’s interpretation: The pressure curve from the first predetermined time t1 to the second predetermined time t2 is fitted into a second order polynomial, where three coefficients θ1, θ2 and θ3 are given according to p(t) = θ1xt2 + θ2xt + θ3, where p(t) is the pressure at time t;

With respect to claim 28, the combination of Takahata et al., Siddiqui, Stephens et al. Forsberg discloses the method of claim 23 above, and Forsberg further discloses “wherein fitting a data model comprises a least-squares method of fitting, and wherein selecting the linear data model or the non-linear data model comprises selecting based on a residual least-squares error of the linear data model and the non-linear data model.” as [Forsberg (paragraph [0028])] Examiner’s interpretation: The best fit, between modeled and observed data, in the least-squares sense is that instance of the model for which the sum of squared residuals has its least value, where a residual is the difference between an observed value and the value given by the model;

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147